In the

    United States Court of Appeals
                 For the Seventh Circuit
                     ____________________ 
No. 15‐1956 
UNITED STATES OF AMERICA, 
                                                    Plaintiff‐Appellee, 

                                  v. 

MICHAEL ALLAN HANCOCK, 
                                                Defendant‐Appellant. 
                     ____________________ 

         Appeal from the United States District Court for the 
                    Western District of Wisconsin. 
         No. 3:13‐cr‐00128‐bbc‐1 — Barbara B. Crabb, Judge. 
                     ____________________ 

 ARGUED NOVEMBER 13, 2015 — DECIDED DECEMBER 28, 2016 
               ____________________ 

   Before POSNER, RIPPLE, and SYKES, Circuit Judges. 
    RIPPLE, Circuit Judge. Michael Allan Hancock was indicted 
on one count of possession of a firearm by a felon, in violation 
of 18 U.S.C. § 922(g)(1), and on one count of possession of an 
unregistered  firearm,  in  violation  of  26  U.S.C.  §§ 5841, 
5845(a)(2), and 5861(d). Before trial, Mr. Hancock challenged 
the search warrant that had led to his arrest by requesting a 
hearing under Franks v. Delaware, 438 U.S. 154 (1978). In sup‐
2                                                            No. 15‐1956 

port of that motion, he maintained that critical evidence bear‐
ing on a confidential informant’s credibility had been omitted 
from  the  probable  cause  affidavit.  Following  the  magistrate 
judge’s recommendation, the district court denied the motion.  
   Mr. Hancock also moved in limine to preclude the use of 
prior  convictions  as  the  basis  for  the  § 922(g)(1)  count.  He 
maintained  that  the  release  document  issued  to  him  by  the 
Colorado Department of Corrections lulled him into believing 
that all of his rights, including the right to possess a weapon, 
had  been  restored.  The  district  court,  assessing  the  release 
document within its four corners, held that the document did 
not communicate any restoration of rights to Mr. Hancock. A 
jury later convicted Mr. Hancock on both counts of the indict‐
ment. The court imposed concurrent sentences of 120 months 
                         1
on each count.   
    Mr.  Hancock  now  challenges  both  of  these  rulings.  We 
conclude that, viewed in its totality, the probable cause affi‐
davit  amply  supports  the  issued  search  warrant.  We  also 
agree with the district court that, on its face, the release docu‐
ment does not speak to the restoration of rights. We therefore 
affirm Mr. Hancock’s convictions. 
       
       
       
       
       


                                                 
1 The jurisdiction of the district court was premised on 18 U.S.C. § 3231. 
No. 15‐1956                                                       3

                                                    I 
                                      BACKGROUND 
                                                    A. 
   On August 14, 2013, law enforcement officers executed a 
no‐knock search warrant on the property of Arthur Erickson. 
This  property  included  a  residence,  out  buildings,  and  sur‐
rounding  land.  Mr.  Hancock  served  as  a  caretaker  of  this 
property  during  the  winter  months.  When  Erickson  was 
away, he lived in the residence; when Erickson was at home, 
Mr.  Hancock  stayed  in  a  recreational  vehicle  parked  on  the 
property. 
    The search warrant, issued earlier the same day, was sup‐
ported by the probable cause affidavit of Chris Drost, an in‐
vestigator with the St. Croix Sheriff’s Office with fifteen years’ 
experience. In that affidavit, Investigator Drost recounted that 
he had interviewed Mr. Hancock (also known as “Munchy”) 
in June 2013, while Mr. Hancock was detained at the St. Croix 
County Jail. During that interview, Mr. Hancock referred to 
himself as a “one percenter,” which Investigator Drost under‐
stood to mean that Mr. Hancock was affiliated with the “Out‐
                                        2
law Motorcycle Gang.”  Mr. Hancock further informed Inves‐
tigator Drost that he previously had been charged with a va‐
riety of crimes. Mr. Hancock also acknowledged that, on the 
day he had been brought to jail, he was with his  girlfriend, 
who was identified (using police records) as Sarah Jo Davis. 
   The affidavit also contained  information provided to  In‐
vestigator Drost by a confidential informant, Jeremy Ray Pea‐
body. In June 2013, Peabody began giving information about 
                                                 
2 R.17‐1 (Application for Search Warrant) at 4. 
4                                                      No. 15‐1956 

drug activity and stolen goods on the Erickson property to In‐
vestigator  Drost.  Peabody  previously  had  provided  infor‐
mation  to  the  St.  Croix  County  Sheriff’s  Office  for  fifteen 
years, and this information had led to several felony arrests 
and convictions. He  reported to Investigator Drost that, ap‐
proximately  ten  months  earlier,  Robert  Graves  had  intro‐
duced  Mr.  Hancock  to  him  and  that  Graves  had  identified 
Mr. Hancock as his supplier. Peabody continued that, at their 
first meeting, he had used methamphetamine with Mr. Han‐
cock and  had befriended him in the  hope  that he would be 
able to purchase drugs directly from Mr. Hancock and cut out 
the  middleman.  After  two  buys  with  Graves,  Peabody  was 
able to purchase drugs directly from Mr. Hancock.  
    Peabody  subsequently  made  more  than  twenty  visits  to 
the  Erickson  property  to  purchase  methamphetamine  from 
Mr. Hancock. He was, consequently, able to provide detailed 
information about Mr. Hancock, his business, and the prop‐
erty. Peabody explained that Mr. Hancock and Davis lived in 
an RV on the property and that Mr. Hancock had access to all 
of  the  buildings  on  the  property,  including  a  “large  pole 
          3
shed”  from which he sold drugs. Peabody further reported 
that he had witnessed approximately forty to sixty drug sales 
to  other  individuals  on the property,  that  Mr. Hancock  had 
accepted stolen property as well as cash from his customers, 
and  that  Mr.  Hancock  had  informed  him  that  the  property 
was  stolen.  Peabody  had  seen  the  stolen  items  (including  a 
car, ATVs, and chainsaws) on the Erickson property. He also 
warned Investigator Drost that he considered Mr. Hancock to 
be  dangerous,  in  part  because  of  Mr.  Hancock’s  affiliation 

                                                 
3 Id. at 5. 
No. 15‐1956                                                         5

with the Outlaw Motorcycle Gang. Peabody “advised … that 
within  the  last  several  months  he  ha[d]  seen  a  handgun  in 
Munchy’s  living  quarters  located  in  the  RV”  and  that 
Mr. Hancock had access to the handguns inside the Erickson 
                 4
residence.  Peabody had seen Mr. Hancock use the weapons 
                                                         5
to “shoot[] at lights and shadows on the property.”  
    Peabody also provided Investigator Drost with cell phone 
numbers for Mr. Hancock and Davis. He said that Mr. Han‐
cock  used  Davis’s  cell  phone  to  conduct  his  drug  activities. 
Based on this information, Investigator Drost had secured a 
search warrant for Davis’s cell phone number on July 15, 2015. 
The search revealed numerous text messages with references 
to drug transactions during the week prior to the application 
for the warrant to search the Erickson property. 
     The  probable  cause  affidavit  also  included  information 
provided by Rachelle Lowrie. Lowrie had met Mr. Hancock 
in  June  2013  through  Davis.  Lowrie  asked  Davis  how  she 
could  purchase  methamphetamine  from  Mr.  Hancock  and 
was  told  that  she  “could  go  through  Davis  to  pur‐
                                              6
chase … from Munch[y].”  Lowrie further explained that, on 
August 6, 2013, “she had been driven to [a] court appearance 
by Detective Funk of the Prescott Police Department” and that 




                                                 
4 Id. at 7. 

5 Id. 

6 Id. at 9. 
6                                                       No. 15‐1956 

                                                    7
Mr. Hancock may have seen her.  Mr. Hancock later accused 
                                                          8
her “of being a snitch and informant for the police.”   
     On August 11, 2013, Mr. Hancock and another man, iden‐
tified as “Shawn,” came to Lowrie’s residence. Mr. Hancock 
tied  Lowrie  to  the  sofa,  sexually  assaulted  her,  and  “extin‐
                                                    9
guished  lit  cigarettes”  on  her.   Mr. Hancock  warned  her 
against  “snitch[ing]”  and  threatened  her  and  her  daughter 
                                                          10
with further harm if she reported him to the police.  Lowrie 
believed  that  Mr.  Hancock  took  from  Lowrie  prescription 
medications,  jewelry,  her  wallet,  and  other  items,  including 
pictures of her daughter.  
    Finally, the probable cause affidavit recounted that, after 
transporting Lowrie to the hospital, Investigator Drost spoke 
with  the  nurse  who  conducted  Lowrie’s  physical  examina‐
tion.  The  nurse  confirmed  that  Lowrie’s  injuries  were  con‐
sistent with what Lowrie had reported to Investigator Drost. 
   On the basis of this affidavit, a search warrant for the Er‐
ickson  property  was  issued.  Upon  execution  of  the  search 
warrant, the officers found a short barreled shotgun, shotgun 
shells,  some  allegedly  stolen  property,  a  small  amount  of 
methamphetamine, and some drug paraphernalia.  
             
             

                                                 
7 Id.                                        
8 Id. 

9 Id. 

10 Id. 
No. 15‐1956                                                         7

                                 B. 
                                 1. 
    On  October  10,  2013,  a  grand  jury  returned  a  two‐count 
indictment  charging  Mr. Hancock with possession of  a fire‐
arm by a felon, in violation of 18 U.S.C. § 922(g)(1), and with 
possession of an unregistered firearm, in violation of 26 U.S.C. 
§§ 5841, 5845(a)(2), and 5861(d). Mr. Hancock moved to sup‐
press the evidence obtained during the execution of the search 
warrant and requested an evidentiary hearing under Franks v. 
Delaware, 438 U.S. 154 (1978), alleging that the affidavit lacked 
probable cause, contained material false statements concern‐
ing  the  alleged  sexual  assault,  and  omitted  material  infor‐
mation,  namely  evidence  of  Peabody’s  criminal  record  and 
the fact that he was in custody for assaulting a police officer 
at the time he provided the relevant information. The Govern‐
ment opposed the motion to suppress and the request for a 
Franks hearing.  
    The magistrate judge recommended that the district court 
deny the motion to suppress and deny the request for a Franks 
hearing.  In  the  report  and  recommendation,  the  magistrate 
judge  identified  four  categories  of  evidence  in  the  affidavit 
that supported the search warrant: (1) Investigator Drost’s in‐
terview of Mr. Hancock; (2) Peabody’s information to the po‐
lice; (3) Davis’s text messages related to drug dealing; and (4) 
the interview and medical examination of Lowrie. The mag‐
istrate judge concluded that Investigator Drost had been reck‐
less in omitting Peabody’s criminal convictions from the affi‐
davit. He concluded nevertheless that, even if the evidence of 
Peabody’s criminal history had been included in the probable 
cause affidavit, the warrant would have issued. Specifically, 
the magistrate judge noted that Peabody’s account had been 
8                                                       No. 15‐1956 

detailed and corroborated by other evidence. Moreover, prob‐
able cause to search the premises would have existed based 
on the information provided by Lowrie:  
           Lowrie’s account, as corroborated in part by the 
           [Sexual Assault Response Team] nurse’s report 
           to Investigator Drost … provides a separate and 
           severable basis to search the premises for the ar‐
           ticles  that  Lowrie  claims  Hancock  took  from 
           her.  Lowrie  provided  a  vivid  and  detailed  ac‐
           count  of  what  happened  along  with  a  lengthy 
           and detailed list of what Hancock stole from her 
           and took with him. This court has no reason to 
           doubt this account and it could stand alone as a 
            basis to uphold this search warrant.[11] 
The magistrate judge therefore recommended denying the re‐
quest for a Franks hearing and the motion to suppress. 
    Mr. Hancock objected to the report and recommendation. 
In his view, the finding of a reckless omission of Peabody’s 
criminal  convictions  mandated  a  Franks  hearing.  Notably, 
Mr. Hancock did not address the magistrate judge’s finding 
that  the  interview  and  medical  examination  of  Lowrie  pro‐
vided an independent basis for the search. The district court 
accordingly held that Mr. Hancock had waived any objection 
to the finding of the discrete sufficiency of the rape allegations 
and otherwise adopted the magistrate judge’s report and rec‐
ommendation.  
       


                                                 
11 R.49 at 30–31. 
No. 15‐1956                                                           9

                                                    2. 
    Prior to trial, Mr. Hancock filed a motion in limine to pre‐
clude the Government from introducing evidence of his Col‐
orado  felony  convictions  as  the  factual  predicates  for  the 
§ 922(g)(1) charge. Mr. Hancock argued that, by operation of 
state  law,  all  of  his  rights  to  citizenship  had  been  restored 
upon his release from prison. Moreover, the Colorado Depart‐
ment  of  Corrections  had  provided  him  with  an  “uncondi‐
                                                           12
tional” discharge  upon his release.  According to Mr.  Han‐
cock,  because  he  had  been  unconditionally  discharged,  his 
convictions  could  not  be  used  as  predicate  offenses  under 
§ 922(g)(1).  
    The district court denied the motion. It further held that 
nothing in the document issued by the Colorado Department 
of Corrections told defendant that any or all of his civil rights 
had been restored. “Therefore, he was not misled into think‐
                                                      13
ing he could possess a firearm.”  
  A jury convicted Mr. Hancock on both counts of the indict‐
ment,  and  the  court  imposed  concurrent  sentences  of  120 
months. Mr. Hancock timely appealed. 
       
       
       
       
       

                                                 
12 R.62‐1. 

13 R.88 at 5. 
10                                                       No. 15‐1956 

                                  II 
                          DISCUSSION 
                                  A. 
    Mr.  Hancock  maintains  that  the  district  court  erred  in 
denying his motion to suppress and his motion for a Franks 
hearing. In reviewing a motion to suppress, “we review legal 
conclusions de novo and factual findings for clear error. Simi‐
larly, we review the denial of a Franks hearing for clear error, 
but any legal determinations that factored into the ruling are 
reviewed  de  novo.”  United  States  v.  Glover,  755  F.3d  811,  815 
(7th Cir. 2014) (citation omitted). 
   We  recently  have  reiterated  the  standard  for  granting  a 
Franks hearing in United States v. Mullins, 803 F.3d 858 (7th Cir. 
2015). We explained that  
       [a] defendant is entitled to a Franks hearing—an 
       evidentiary hearing regarding the veracity of in‐
       formation included in a search warrant applica‐
       tion—if he can make a substantial preliminary 
       showing  that:  (1)  the  warrant  affidavit  con‐
       tained  false  statements,  (2)  these  false  state‐
       ments were made intentionally or with reckless 
       disregard  for  the  truth,  and  (3)  the  false  state‐
       ments were material to the finding of probable 
       cause. 
Id. at 861–62. This rule applies to omissions as well as affirm‐
ative misrepresentations. Id. at 862. However, “[i]f sufficient 
allegations  existed  warranting  the  search  irrespective  of  the 
affiant’s alleged errors, a hearing is unnecessary and the mo‐
tion  should  be  denied.”  Id.  We  assess  the  sufficiency  of  the 
No. 15‐1956                                                                 11

allegations supporting the warrant according to the “totality 
of the circumstances.” Id. at 861. Specifically,  
           [w]hen  probable  cause  is  supported  by  infor‐
           mation  supplied  by  an  informant,  we  particu‐
           larly  look  to  several  factors:  (1)  the  degree  to 
           which the informant has acquired knowledge of 
           the  events  through  firsthand  observation,  (2) 
           the amount of detail provided, (3) the extent to 
           which the police have corroborated the inform‐
           ant’s  statements,  and  (4)  the  interval  between 
           the date of the events and the police officer’s ap‐
           plication for the search warrant. 
Id. at 863 (quoting United States v. Sutton, 742 F.3d 770, 773 (7th 
Cir. 2014)). 
   Here,  the  magistrate  judge  looked  to  these  standards  in 
evaluating whether a Franks hearing was warranted. He con‐
cluded that Investigator Drost’s omission of Peabody’s crimi‐
                                                                       14
nal record from the probable cause affidavit was reckless.  He 
therefore  “consider[ed]  the  affidavit,  …  incorporating  omit‐
ted material facts, and determine[d] whether probable cause 
existed.”  United  States  v.  Harris,  464  F.3d  733,  738  (7th  Cir. 
2006); see also United States v. Robinson, 546 F.3d 884, 888 (7th 
Cir.  2008)  (same).  The  magistrate  judge  reviewed  the  infor‐
mation provided by Peabody and concluded that it corrobo‐
rated Mr. Hancock’s statements to Investigator Drost, the text 
messages, and Lowrie’s statement. The magistrate judge also 
believed that, “[i]n light of Peabody’s long‐term, intertwined 
history as both a criminal and a snitch, a court considering the 

                                                 
14 See R.49 at 28. 
12                                                        No. 15‐1956 

reliability of his information would have to be skeptical but 
receptive: notwithstanding his personal criminality, Peabody 
                                              15
was  a  long‐term,  reliable  informant.”   “In  this  particular 
case,”  the  magistrate  judge  continued,  “Peabody’s  lengthy, 
richly detailed, first‐hand report of what Hancock and Davis 
were  doing  at  the  premises—involving  precisely‐described 
stolen property, ongoing drug runs to Hastings, followed by 
sales  and  consumption  on  the  premises,  [and]  meth‐fueled 
                                                            16
gunplay … strikes this court as worthy of credence.”  We per‐
ceive no legal error in the magistrate judge’s recitation of the 
applicable standards and no factual error in his thorough con‐
sideration of the evidence on which the probable cause affi‐
davit was based. 
  Mr.  Hancock  does  not  point  to  any  specific  flaw  in  the 
magistrate judge’s analysis, which was adopted by the district 
                       17
court  as  its  own.   Instead,  he  claims  that  our  decision  in 
Glover mandates a Franks hearing every time “substantial ad‐
verse information about the informant’s credibility” is omit‐
ted  from  a  probable  cause  affidavit.  Glover,  755  F.3d  at  820. 
This is a misreading of our holding in Glover. 
   In Glover, a search warrant had been issued on the basis of 
an officer’s affidavit, which contained the following facts: 
            On July 23, 2010, confidential informant “Doe” 
            spoke  with  Officer  Brown  regarding  a  felon, 
            known  to  Doe  as  “T.Y.,”  in  possession  of  two 
            handguns:  a  black  semiautomatic  and  a  black 
                                                 
15 Id. at 30. 

16 Id.  

17 See R.55 at 3–4. 
No. 15‐1956                                                      13

       .38‐caliber revolver. T.Y. lived at 905 Kedvale in 
       Chicago. Doe said he had seen the guns while in 
       the house the day before and “many times over 
       the course of the last six weeks.” Doe said T.Y. 
       needed the guns because he had a “dope spot” 
       (a street‐level point of sale) for heroin. Doe also 
       said  T.Y.  was  a  member  of  the  Traveler  Vice 
       Lords gang and part of a “stick‐up crew” who 
       robbed people carrying large amounts of money 
       or drugs. 
Id.  at  814–15.  The  affidavit,  however,  “did  not  include  any 
available information on Doe’s credibility,” including that he 
was affiliated with a gang, that he had a lengthy criminal his‐
tory (including four crimes committed while he was working 
as an informant), that he “had used aliases when questioned 
by  police  officers,”  and  that  he  had  “received  payment  for 
providing information to the police in the past.” Id. at 815. 
     Applying the totality of the circumstances test set forth in 
Illinois v. Gates, 462 U.S. 213 (1983), we held that a Franks hear‐
ing  was  warranted.  Looking  at  the  factors  that  inform  a 
Franks‐hearing determination, see Mullins, 803 F.3d at 863, we 
noted that the “tip was minimally corroborated,” and the in‐
formant had “provided little detail.” Glover, 755 F.3d at 817. 
Moreover, the “checkered past” of the informant called into 
question the reliability of the information, namely Doe may 
have “report[ed] Glover merely because of gang rivalries.” Id. 
Under these circumstances, “[t]he complete omission of infor‐
mation regarding Doe’s credibility [was] insurmountable.” Id. 
at 816.  
   Unlike the information in Glover, however, here the prob‐
able cause affidavit contained specific information concerning 
14                                                          No. 15‐1956 

                                                    18
Peabody and his reliability as a witness.  As well, the infor‐
mation provided by Peabody differed in quantity and quality 
from that provided in Glover: Peabody gave highly detailed 
descriptions of Mr. Hancock’s activities based on Peabody’s 
frequent,  personal  interactions  with  Mr. Hancock.  Further‐
more, Mr. Hancock’s criminal activities were corroborated by 
the text messages from Davis’s phone, Lowrie’s report of as‐
sault to the police, and Mr. Hancock’s own prior statements 
to Investigator Drost, in which he referenced his gang affilia‐
tion and admitted to a long line of arrests. We therefore con‐
clude, as we did in Mullins, that this other evidence of relia‐
bility distinguishes the present situation from Glover. See Mul‐
lins, 803 F.3d at 864 (holding that Glover was “readily distin‐
guishable” because “the search warrant in Glover was issued 
based almost entirely on the informant’s report,” but “[h]ere, 
by  contrast,  …  the  critical  information  was  corroborated  by 
the officers’ firsthand observations”). 
    We also note that, in the case before us, there are not the 
same  type  of  concerns  with  Peabody’s  credibility  as  there 
were with the informant in Glover. Specifically, there is no ev‐
idence  that  Peabody  was  involved  in  a  different—and  per‐
haps rival—gang, that he had attempted to deceive the police, 
or that he was expecting remuneration for his cooperation. 


                                                 
18 See R.17‐1 at 4–5 (identifying Peabody as “a known credible confidential 

informant,” who, “over the course of the last fifteen years, has provided 
the St. Croix County Sheriff’s Office with information on several burgla‐
ries leading to felony arrests and convictions,” and who had “made a min‐
imum of 3 controlled drug buys for the St. Croix County Sheriff’s Office 
and the West Central Drug Task Force, leading to at least one felony arrest 
and conviction”). 
No. 15‐1956                                                        15

    Here, the magistrate judge comprehensively reviewed the 
totality of the circumstances and concluded that a Franks hear‐
ing was not warranted. We therefore affirm the district court’s 
denial of Mr. Hancock’s request for a Franks hearing. 
      
                                                    B. 
    Mr. Hancock renews his claim that his Colorado convic‐
tions cannot be considered predicate offenses for purposes of 
§ 922(g)(1) because he received an “unconditional” discharge 
                                     19
for those convictions.  Section 922(g) of Title 18 of the United 
States Code provides that “[i]t shall be unlawful for any per‐
son—(1) who has been convicted in any court of, a crime pun‐
ishable by imprisonment for a term exceeding one year[,] … 
to … possess in or affecting commerce, any firearm or ammu‐
nition … .” Excluded from the definition of “crime punishable 
by imprisonment for a term exceeding one year,” however, is 
“[a]ny  conviction which has been expunged, or set aside or 
for which a person has been pardoned or has had civil rights 
restored … unless such pardon, expungement, or restoration 
of civil rights expressly provides that the person may not ship, 
transport, possess, or receive firearms.” 18 U.S.C. § 921(a)(20).  
   We  have  described  this  second  provision  as  “an  anti‐
mousetrapping  rule,  designed  to  ensure  that  persons  who 
have been told that all civil rights have been restored are not 
taken by surprise when the statute books contain reservations 
(such as a ban on possessing firearms) omitted from the com‐
munication.”  United  States  v.  Burnett,  641  F.3d  894,  895  (7th 
Cir. 2011).  

                                                 
19 Appellant’s Br. 10. 
16                                                       No. 15‐1956 

    Consequently, if a state advises a convicted felon that his 
“’big  three’  civil  rights”  have  been  restored—“the  rights  to 
vote, to hold office, and to serve on juries”—then it also must 
provide  “express”  notice  that  he  may  not  possess  firearms. 
Buchmeier v. United States, 581 F.3d 561, 564, 565 (7th Cir. 2009) 
(en banc). It is not sufficient notice that “the state’s statutes at 
large”  contains  such  a  prohibition.  Id.  at  565.  Rather,  “[t]he 
statute asks only what a document contains. If the document 
says that civil rights have been restored but omits a firearms 
qualification, then the conviction no longer counts as a violent 
felony … . Section 921(a)(20) directs us to the four corners of 
the document, and there we stop.” Burnett, 641 F.3d at 896. 
   Here the discharge document issued by the Colorado De‐
partment of Corrections is silent as to the restoration of any 
rights. The “Statutory Discharge” states: “The above named 
inmate is to be unconditionally discharged from the custody 
                                                                     20
of  the  Department  of  Corrections  pursuant  to  18‐1.3‐401.”  
Because  the  document  does  not  mention  the  restoration  of 
rights, and because our analysis begins and ends with the four 
corners of the document, Mr. Hancock’s Colorado felonies are 
not excluded from consideration by § 921(a)(20). 
   Mr. Hancock maintains, however, that our analysis should 
not  end  there.  He  notes  that  the  discharge  document  refer‐
ences  section  18‐1.3‐401  of  the  Colorado  Revised  Statutes, 
which states in relevant part: 
            (3) Every person convicted of a felony, whether 
            defined  as  such  within  or  outside  this  code, 
            shall be disqualified from holding any office of 

                                                 
20 R.62‐1. 
No. 15‐1956                                                               17

            honor,  trust,  or  profit  under  the  laws  of  this 
            state or from practicing as an attorney in any of 
            the courts of this state during the actual time of 
            confinement  or  commitment  to  imprisonment 
            or  release  from  actual  confinement  on  condi‐
            tions of probation. Upon his or her discharge af‐
            ter completion of service of his or her sentence 
            or  after  service  under  probation,  the  right  to 
            hold any office of honor, trust, or profit shall be 
            restored, except as provided in section 4 of arti‐
            cle XII of the state constitution. 
Colo. Rev. Stat. Ann. § 18‐1.3‐401 (West 2016). Mr. Hancock 
further  contends  that,  because  his  prior  convictions  are  not 
                                                                           21
listed in Article XII, Section 4 of the Colorado Constitution,  
his right to hold office has been restored. Moreover, he con‐
tinues, a different article of the Colorado Constitution auto‐
matically restores his right to vote after completion of his sen‐
          22
tence.   Finally,  the  Colorado  Constitution  specifically  guar‐
antees the right to bear arms to all persons: “The right of no 
person to keep and bear arms in defense of his home, person 

                                                 
21 See Colo. Const. art. XII, § 4 (“No person hereafter convicted of embez‐

zlement of public moneys, bribery, perjury, solicitation of bribery, or sub‐
ornation of perjury, shall be eligible to the general assembly, or capable of 
holding any office of trust or profit in this state.”). 
22 See Colo. Const. art. VII, § 10 (“No person while confined in any public 

prison shall be entitled to vote; but every such person who was a qualified 
elector prior to such imprisonment, and who is released therefrom by vir‐
tue of a pardon, or by virtue of having served out his full term of impris‐
onment, shall without further action, be invested with all the rights of cit‐
izenship, except as otherwise provided in this constitution.”).  
18                                                         No. 15‐1956 

and property, or in aid of the civil power when thereto legally 
summoned,  shall  be  called  in  question;  but  nothing  herein 
contained shall be construed to justify the practice of carrying 
concealed weapons.” Colo. Const. art. II, § 13. Mr. Hancock 
therefore  submits  that,  because  the  discharge  references  the 
statute, which in turn references the Colorado Constitution, 
                                                                23
he  was  sent  on  an  “Easter  egg  hunt”  for  his  rights,   which 
eventually misled him to conclude that an unconditional right 
to possess firearms had been restored to him. 
    We cannot accept this argument. The requirement that a 
state provide “express” notice of a continuing firearm prohi‐
bition only applies “[w]hen the state gives the person a formal 
notice of the restoration of civil rights.” United States v. Glaser, 
14  F.3d  1213,  1218  (7th  Cir.  1994).  As  we  already  have  ob‐
served, the notice Mr. Hancock received does not speak to the 
restoration of rights. The notice, therefore, stands in contrast 
to the notice sent in Buchmeier that specifically informed the 
recipient of “restoration of your right to vote and to hold of‐
fices created under the constitution of the state of Illinois.” 581 
F.3d at 564.  
    The rule of Buchmeier is confined to situations in which the 
state  provides  a  notice  of  the  restoration  of  civil  rights  to  a 
former inmate. Absent such a notice, the proviso to 18 U.S.C. 
§ 921(a)(20) requiring that the “restoration … expressly pro‐
vide[] that the person may not … possess … firearms” simply 
does not apply. The district court, therefore, did not err in con‐
sidering  his  Colorado  convictions  as  predicate  offenses  for 
purposes of § 922(g)(1). 


                                                 
23 Appellant’s Br. 13. 
No. 15‐1956                                                19

    
                        Conclusion 
   For the reasons set forth in this opinion, the judgment of 
the district court is affirmed. 
                                                 AFFIRMED